Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a signal collection module configured to collect patient's vital sign signals from the body of a patient” in claim 1.
Best support for this limitation comes from Fig. 1 which shows the signal collection module (element 120) to be an assortment of sensors. Additionally pg. 8 para 2 of applicant’s specification received on 3/5/2019 (hereafter referred to as applicant’s specification) [see “One end of the signal collection module 120 is used to make contact with the body of the patient to collect, from the body of the patient, patient's vital sign signals such as a pulse signal caused by the heartbeat, a body temperature signal, a blood absorption signal for a specific band of light, an electrocardiogram signal, and an electroencephalogram signal. The other end of the signal collection module 120 is connected to the data processing module 110, for example, to the data processing module 110 via an interface, and the vital sign signals are input to the data processing module 110.”]. further supports the signal collection module as being a number of sensors. 
Thus for this examination, “a signal collection module configured to collect patient's vital sign signals from the body of a patient” is interpreted as reciting a plurality of physiological sensors.

“a data processing module connected to the signal collection module and configured to receive the vital sign signals and process the vital sign signals to generate physiological parameters for reflecting condition of the patient” in claim 1.
Best support for this limitation comes from Fig. 1 which shows the data processing module (element 110) as being type of processor/cpu. Additionally pg. 8 para 3 of applicant’s specification [see “The data processing module 110 is connected to the signal collection module 120 and the display module 130, respectively, receives the vital sign signals, processes the vital sign signals, generates physiological parameters for reflecting the condition of the patient, and processes the physiological parameters into visualized data.”] further supports the processing module as being a processor.
Thus for this examination, “a data processing module connected to the signal collection module and configured to receive the vital sign signals and process the vital sign signals to generate physiological parameters for reflecting condition of the patient” is interpreted as being a processor configured to connected to the signal collection module and configured to receive the vital sign signals and process the vital sign signals to generate physiological parameters for reflecting condition of the patient.

“the data processing module being further configured to receive request information for requesting display of a designated anesthetic phase and generate based on the request information, visualized information about parameters of interest corresponding to the designated anesthetic phase” in claim 1.

Best support for this limitation comes from Fig. 1 which shows the data processing module (element 110) as being type of processor/cpu. Additionally pg. 8 para 3 of applicant’s specification [see “The data processing module 110 is connected to the signal collection module 120 and the display module 130, respectively, receives the vital sign signals, processes the vital sign signals, generates physiological parameters for reflecting the condition of the patient, and processes the physiological parameters into visualized data.”] further supports the processing module as being a processor.
Thus for this examination, “the data processing module being further configured to receive request information for requesting display of a designated anesthetic phase and generate based on the request information, visualized information about parameters of interest corresponding to the designated anesthetic phase” is interpreted as being a processor configured to receive request information for requesting display of a designated anesthetic phase and generate based on the request information, visualized information about parameters of interest corresponding to the designated anesthetic phase.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 13 further claim specific parameters of interest which are to be obtained and displayed as recited in claims 1-2 and 10-11 which claims 4 and 13 depend on respectively (as well as further specified in claims 4 and 13 directly). These specific parameters of interest are different based on the anesthetic phase. With that phase being either the induction, maintenance or postoperative recovery. The claim as written places optional language of “or” between each of the three different phases. For the purpose of explaining the issue claim 4 will be used as an example but the same applies to claim 13 as well.

Claim 4 is rewritten below with the optional language bolded below:
wherein the designated anesthetic phase is the anesthetic induction phase, and the parameters of interest for the anesthetic induction phase include at least a heart rate, a blood oxygen saturation and a blood pressure; or
wherein the designated anesthetic phase is the anesthetic maintenance phase, and the parameters of interest for the anesthetic maintenance phase include at least a consciousness parameter characterizing consciousness condition of the patient under anesthesia, a pain parameter characterizing pain condition of the patient under anesthesia, and a muscle relaxation parameter characterizing neuromuscular transmission condition of the patient under anesthesia, current parameter values of the consciousness parameter, the pain parameter, and the muscle relaxation parameter being respectively displayed in the form of a graph and/or a text in the anesthetic state display area; or
wherein the designated anesthetic phase is the postoperative recovery phase, and the parameters of interest for the postoperative recovery phase include at least a heart rate, a blood oxygen saturation and a blood pressure, a heart rate, a blood oxygen saturation and a blood pressure being respectively displayed in the form of trend graphs in the anesthetic state display area.
As shown in the bold the “or” statements provide the key area of interested. Based on the way claim 4 is written each limitation between the “or” statements can be interpreted as reciting an optional limitation. This leads to two possible interpretation to claim 4 and its further dependent claims 5-8. 

The first interpretation is that only one specific set of parameters of interest are required and that this set of parameters of interest only need to be obtained and displayed (as recited in claims 1-2 and/or further specified in the claim 4) for only one phase.  In this interpretation, there 3 possible sets and only one of these sets need to be disclosed by the prior art to recite the claim limitation In this interpretation: 
the first set requires only the parameters of a heart rate, a blood oxygen saturation and a blood pressure be obtained and displayed and only during the induction phase do these parameters have to be obtained and displayed. 
	the second set requires only the parameters of a consciousness parameter, a pain parameter, and a muscle relaxation parameter be obtained and displayed and only during the maintain period do these parameters need to be obtained and displayed.
	The third set requires only requires the parameters of a heart rate, a blood oxygen saturation and a blood pressure be obtained and displayed and only during the postoperative recovery do these parameters have to be obtained and displayed.
In this first interpretation, if any one of these sets is disclosed by the prior art, then the prior art recites claim 4. 

The second interpretation is that claim 4 is specifying what parameters of interest need to be obtained and displayed during each phase of the surgery. In the second interpretation: during the induction phase a heart rate, a blood oxygen saturation and a blood pressure need to be obtained and displayed and during maintenance phase a consciousness parameter, a pain parameter, and a muscle relaxation parameter need to be obtained and displayed and during the postoperative recovery phase a heart rate, a blood oxygen saturation and a blood pressure need to be obtained and displayed as recited in claims 1-2 and/or directly in claim 4. 

Since the surgery will go through each of the three phases as implied in claim 1, under the second interpretation the understanding is that each section separated by an “or” statement is required as each of these 3 phases will occur within the surgery. Thus, all three phases are required and the parameters specified in each of these three phases are required as well. In other words, there will always be parameters of interest obtained and displayed throughout the surgery but the specific parameters/ conditions obtained and displayed change depending on the phase of the surgery.
The second interpretation appears to be the interpretation that the applicant is intending to claim. This is based on Figs. 3A-3B of applicant’s specification which show constant monitoring of the patient implying that parameters of interest are constantly being monitored but type of parameters of interest are changing based on the phase. Thus, the second interpretation has been taken for this examination. However, regardless if this is the intended interpretation, applicant needs to amend the language to make it clear which interpretation applicant is claiming as either interpretation is plausible. 

One way this could be fixed is replacing “or” with “and”. 
For example claim 4 could be amended as follows:
wherein the designated anesthetic phase is the anesthetic induction phase, and the parameters of interest for the anesthetic induction phase include at least a heart rate, a blood oxygen saturation and a blood pressure; and
wherein the designated anesthetic phase is the anesthetic maintenance phase, and the parameters of interest for the anesthetic maintenance phase include at least a consciousness parameter characterizing consciousness condition of the patient under anesthesia, a pain parameter characterizing pain condition of the patient under anesthesia, and a muscle relaxation parameter characterizing neuromuscular transmission condition of the patient under anesthesia, current parameter values of the consciousness parameter, the pain parameter, and the muscle relaxation parameter being respectively displayed in the form of a graph and/or a text in the anesthetic state display area; 
wherein the designated anesthetic phase is the postoperative recovery phase, and the parameters of interest for the postoperative recovery phase include at least a heart rate, a blood oxygen saturation and a blood pressure, a heart rate, a blood oxygen saturation and a blood pressure being respectively displayed in the form of trend graphs in the anesthetic state display area.

Thus for these reasons, claims 4 and 13 and through dependency claims 5-8 and 14-18 are indefinite and are rejected under 35 USC 112(b).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8 10-11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huiku et al (US 20060217628) hereafter referred to as Huiku in further view of Greenwald et al (US 20070276609) hereafter known as Greenwald in further view of Farha et al (US 20160012189) hereafter known as Farha.

Independent claims:
Regarding claim 1:
A medical monitoring device [ see Fig. 10 which is a medical monitoring device and 
See para 90… “In the embodiment of FIG. 10, the state of the patient may be displayed either through the monitor(s) of the computer unit 103 determining the indices or through the monitor(s) of the computer unit 105 acting as the controlling entity.”] comprising:
a signal collection module configured to collect patient's vital sign signals from the body of a patient [see Fig. 10 element 83 (labelled physiological signals) with also (elements 101 and 102) being part of the module…. And para 85… “The physiological data measured from a patient 83 is supplied to a patient state determination”];
a data processing module connected to the signal collection module and configured to receive the vital sign signals and process the vital sign signals to generate physiological parameters for reflecting condition of the patient [see Fig. 10 element 103… also see para 88 “The digitized signals are supplied to a computer unit 103 which may comprise one or more processors.”  The digital signals refer to the physiological signals which have been digitized.]
a display module comprising a display interface [see Fig. 10 element 103(b) and para 90 “the state of the patient may be displayed either through the monitor(s) of the computer unit 103 determining the indices or through the monitor(s) of the computer unit 105 acting as the controlling entity.”], the display module being connected to the data processing module and configured to receive the visualized information outputted by the data processing module [see the connections drawn through lines (between 103 and 103b and 105b) of Fig. 10 and see para 90 again… (“the state of the patient may be displayed either through the monitor(s) of the computer unit 103 determining the indices or through the monitor(s) of the computer unit 105 acting as the controlling entity.”)], and 
the data processing module being further configured to generate the parameters of interest comprising parameters selected from the physiological parameters and/or anesthetic parameters derived from the physiological parameters and display in an anesthetic state display area at least the visualized information about the parameters of interest [see Fig. 13… hypnosis and analgesia are parameters of interest as claimed]
 display area being at least a partial area of the display interface of the monitoring device [see Fig. 13 (element 85 is at least a display area) and para 40… “FIG. 11 to 15 illustrate various mechanisms for presenting the anesthetic state of the patient to the anesthesiologist.”]
However, Huiku fails to disclose that anesthesia is divided into 3 phrases and providing any information related to the processor requesting information related to these 3 phrases or  generate visualized information related to the phases and thus Huiku fails to disclose “the data processing module being further configured to receive request information for requesting display of a designated anesthetic phase and generate, based on the request information, visualized information about parameters of interest corresponding to the designated anesthetic phase, the designated anesthetic phase being an anesthetic induction phase before surgery, an anesthetic maintenance phase during surgery, or a postoperative recovery after surgery”.
Greenwald discloses that anesthesia is known as having three different stages (introduction, maintenance and emergence) [see para 59… “During the maintenance phase of anesthesia (after induction and prior to emergence)”] in the analogous art of anesthetic surgery [see abstract… “The system and method for predicting and measuring a subject's analgesic state and analgesic adequacy”].
Farha discloses using a processor with software that will display the stage of a surgical procedure [see abstract…. “The process software will monitor and display in real time all patients being treated by a physician or at a hospital, surgery, clinic or other institution and display at what stage, test, specialty or procedure, or treatment each patient is currently located along a particular guideline, best practice or medical procedure and the cost included either at each stage or so far in the treatment path.”] for the purpose of increasing compliance of best health care protocols [see para 2… “This invention also relates to interactive methods for delivering information to a healthcare provider which motivates him to take action and facilitates such action which will improve a healthcare consumer's compliance with desired best practice health care protocols.”] the analogous art of surgery [see para 2… “The present invention relates to the field of medical treatments and, more specifically, to predicting treatment efficacy and determining optimal treatment for any illness, disease or abnormality”]
It would have been obvious to one having ordinary skill in the art at the time the invention was to modify Huiku by dividing each stage of anesthetic surgery (introduction, maintenance and emergence) similarly to that of Greenwald and to display these stages on a display indicating what stage similar to that disclosed by Farha to help provide compliance of guidelines thereby improving treatment.

Regarding claim 10:
A method for displaying patient monitoring information [see claim 1 “A method for determining the anesthetic state of a patient" and see Fig. 13 with para 85 (in particular 
“The user interface may further comprise a display or another appropriate indicator unit 85”) which includes a display (element 85) providing anesthetic state of an individual (labelled section of “analgesia” on Fig. 13)], comprising: 
acquiring vital sign signals collected from the body of a patient [see Fig. 10 element 83 (labelled physiological signals)…. And para 85… “The physiological data measured from a patient 83 is supplied to a patient state determination”];
processing the vital sign signals to generate physiological parameters for reflecting condition of the patient [see Fig. 10 element 103… also see para 88 “The digitized signals are supplied to a computer unit 103 which may comprise one or more processors.”  The digital signals refer to the physiological signals (understood to be inclusive of vital signs) which have been digitized (ie processed).];
generating, based on requested information, visualized information about parameters of interest corresponding to the designated anesthetic phase, the parameters of interest comprising parameters selected from the physiological parameters and/or anesthetic parameters derived from the physiological parameters [see Fig. 103(b) and para 90 “the state of the patient may be displayed either through the monitor(s) of the computer unit 103 determining the indices or through the monitor(s) of the computer unit 105 acting as the controlling entity.”]
displaying in an anesthetic state display area the visualized information about the parameters of interest corresponding to the designated anesthetic phase, the anesthetic state display area being at least a partial area of a display interface of a monitoring device [see Fig. 13 (labelled analgesia and element 85 is at least a display area) and para 40… “FIG. 11 to 15 illustrate various mechanisms for presenting the anesthetic state of the patient to the anesthesiologist.”]
However, Huiku fails to disclose any indication of differentiating between different phases as claimed and therefore fails to disclose “receiving request information for requesting display of a designated anesthetic phase, the designated anesthetic phase being an anesthetic induction phase before surgery, an anesthetic maintenance phase during surgery, or a postoperative recovery phase after surgery”.
Greenwald discloses that anesthesia is known as having three different stages (introduction, maintenance and emergence) [see para 59… “During the maintenance phase of anesthesia (after induction and prior to emergence)”] in the analogous art of anesthetic surgery [see abstract… “The system and method for predicting and measuring a subject's analgesic state and analgesic adequacy”].
Farha discloses using a processor with software that will display the stage of a surgical procedure [see abstract…. “The process software will monitor and display in real time all patients being treated by a physician or at a hospital, surgery, clinic or other institution and display at what stage, test, specialty or procedure, or treatment each patient is currently located along a particular guideline, best practice or medical procedure and the cost included either at each stage or so far in the treatment path.”] for the purpose of increasing compliance of best health care protocols [see para 2… “This invention also relates to interactive methods for delivering information to a healthcare provider which motivates him to take action and facilitates such action which will improve a healthcare consumer's compliance with desired best practice health care protocols.”] the analogous art of surgery [see para 2… “The present invention relates to the field of medical treatments and, more specifically, to predicting treatment efficacy and determining optimal treatment for any illness, disease or abnormality”]
It would have been obvious to one having ordinary skill in the art at the time the invention was to modify Huiku by dividing each stage of anesthetic surgery (introduction, maintenance and emergence) similarly to that of Greenwald and to display these stages on a display indicating what stage similar to that disclosed by Farha to help provide compliance of guidelines thereby improving treatment. 
Please note that displaying data from a processor onto to a monitor inherently requires communication between both elements. Thus, receiving request information as claimed is inherently recited by Huiku in view of Greenwald in view of Farha.

Dependent claims:
Regarding Claims 2 and 11 , paragraph 94 of Huiku [see in particular “the monitor displaying the state of the patient is provided with a curve field, in which the indices and their trends are shown as curves, and a numeric field in which numeric information related to the curves is presented.” And “a lower curve representing the values of the index of nociception measured during a preceding time period of a certain length, such as 30 minutes”] and Fig. 11 (see graph labelled Analgesia) show a trend graph related to the parameter of interest of analgesia over a period of time. Additionally, this appears to occur during anesthetic phase.


Regarding Claims 4 and 13:
wherein the designated anesthetic phase is the anesthetic induction phase, and the parameters of interest for the anesthetic induction phase include at least a heart rate, a blood oxygen saturation and a blood pressure [see para 51 of Huiku… “Such signals include a plethysmographic signal, such as a photoplethysmographic (PPG) signal, a blood pressure (BP) signal, an ECG signal, or a Laser Doppler flow signal in peripheral tissues.” Which discloses obtaining blood pressure and that heart rate with blood oxygen saturation is obtained through a PPG signal… also see claim 15 of Huiku…. “wherein the establishing step comprises the sub-steps of: acquiring a first measurement signal containing physiological data indicative of the cardiovascular function of the patient”…. Based on this section it is understood that this physiological data is what is used during the induction phase]
wherein the designated anesthetic phase is the anesthetic maintenance phase [see rejection to claim 1 which discloses that monitoring occurs during the anesthetic maintenance phase], and the parameters of interest for the anesthetic maintenance phase include at least a consciousness parameter characterizing consciousness condition of the patient under anesthesia [see Fig. 9 element 84a (“hypnosis index determination unit”)] , a pain parameter characterizing pain condition of the patient under anesthesia [see Fig. 9 element 84b (“pain index determination unit”)], and a muscle relaxation parameter characterizing neuromuscular transmission condition of the patient under anesthesia [see Fig. 9 element 84c (“NMT Index determinatuation unit’)… NMT stands for neuromuscular transmission as indicated in para 10], current parameter values of the consciousness parameter, the pain parameter, and the muscle relaxation parameter being respectively displayed in the form of a graph and/or a text in the anesthetic state display area [see graphs on Fig. 11 which show parameter values for hypnosis (ie consciousness) and analgesia (ie pain) and see para 87( … “The NMT index determination unit may comprise any commercially available NMT module that provides a quantitative measurement of the muscle response and thus provides an output which is between predetermined minimum and maximum limits.  Thus in this case the control unit determines the state of the patient in a three-dimensional space, displays the state through an indicator unit 85”) which discloses that neuromusecular transmission (ie muscle relaxation) is also displayed similarly as to consciousness and analgesia)
wherein the designated anesthetic phase is the postoperative recovery phase, and the parameters of interest for the postoperative recovery phase include at least a heart rate, a blood oxygen saturation and a blood pressure, a heart rate, a blood oxygen saturation and a blood pressure being respectively displayed in the form of trend graphs in the anesthetic state display area [see para 51 of Huiku… “Such signals include a plethysmographic signal, such as a photoplethysmographic (PPG) signal, a blood pressure (BP) signal, an ECG signal, or a Laser Doppler flow signal in peripheral tissues.” Which discloses obtaining blood pressure and that heart rate with blood oxygen saturation is obtained through a PPG signal. And see Fig. 10 which shows multiple monitors 103b and 105b. Based on the fact that these physiological signals are continually collected as these signals form the basis for any measurement it is understood that these parameters are displayed during the postoperative phase ]

Regarding claims 8 and 18:
Huiku in view of Greenwald in view of Farha discloses the invention substantially as claimed including all the limitations of claims 1-2, 4, 10-11 and 13. Additionally, Huiku in view of Greenwald in view of Farha discloses providing scores for parameters [see values of “47” and “22” of Fig. 11 of Huiku which represent scores]
	However, Huiku in view of Greenwald in view of Farha fails to disclose a total of scores.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha by adding the scores together because there are only so many ways to use these values to provide useful scores and adding is one of those limited ways.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huiku in view of Greenwald in view of  Farha as applied to claims 1-2 and 4 above, and further in view of Zuckerman-Stark et al (US 8512240) hereafter known as Zuckerman-Stark.

Regarding Claim 5:
Huiku in view of Greenwald in view of Farha discloses the invention substantially as claimed including all the limitations of claims 1-2, 4 and wherein the parameters of interest for the anesthetic induction phase further include a body temperature and a bispectral index [see para 46 of Huiku… “described there, the index describing the level of hypnosis may be the above-described Bispectral Index by Aspect Medical or the Entropy Index by Datex-Ohmeda”] and the heart rate, the blood oxygen saturation, the blood pressure [see para 51 of Huiku… “Such signals include a plethysmographic signal, such as a photoplethysmographic (PPG) signal, a blood pressure (BP) signal, an ECG signal, or a Laser Doppler flow signal in peripheral tissues.” Which discloses obtaining blood pressure and that heart rate with blood oxygen saturation is obtained through a PPG signal] and the bispectral index are respectively displayed in the form of trend graphs in the anesthetic state display area [see rejection to claim 4 which discloses how the consciousness parameter is displayed as claimed… since the bispectral index provides the information for the consciousness parameter, this data is displayed as claimed].
However, Huiku in view of Greenwald fails to mention monitoring of body temperature and displaying body temperature as claimed.
Zuckermann-Stark discloses that body temperature is well-known in the field of diagnostics to provide information on the amount of pain a person feels and that the combination of multiple physiological parameters improves of accuracy of the amount of pain felt [see Col. 2 lines 25-30… “the independent use of a physiological signals such as skin conductance, EEG, ECG, PPG, temperature etc., to determine the DOA or pain level. However, medical studies have shown that a usage of combination of parameters from different physiological signals significantly improved the pain and no-pain classification performance achieved compared with discrimination using any single signal alone”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha by measuring temperature and including the addition of measuring temperature and using the value to help determine pain condition because as taught by Zuckermann-Stark including additional parameters will improve the accuracy of this pain value.




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huiku in view of Greenwald in view of Farha, as applied to claims 1-2 and 4 above, and further in view of Gallagher (US 20100201524) hereafter known as Gallagher in view of Gotman et al (WO-2015087206) hereafter known as Gotman in view of Nomura et al (US 20140012096) hereafter known as Nomura.
Huiku in view of Greenwald in view of Farha discloses the invention substantially as clamed including all the limitations of claims 1-2 and 4. Also Huiku in view of Greenwald in view of Farha discloses an alarm system related to parameters of interest [see para 94 of Huiku… “each index may have a dedicated alarm and message field.”] Additionally, Huiku in view of Greenwald in view of Farha discloses recording/ monitoring respiration signals [see para 88 of Huiku… “a respiration signal and an ECG signal for determining the index of nociception.”].
However, Huiku in view of Greenwald in view of Farha fails to disclose “wherein the parameters of interest for the anesthetic induction phase further include a patient suffocation time, the patient suffocation time is displayed in the form of a time progress bar in the anesthetic state display area, at least a warning zone and a danger zone are marked on a time bar in a time progress direction, the warning zone represents a period of time for which the patient is allowed to suffocate, the length of time of the warning zone is set according to a type of the patient, and the danger zone represents a period of suffocation time for which the patient may be in danger; when the signal collection module detects a respiratory signal, the data processing module starts timing and outputs a display signal such that the display module moves a progress pointer along the time bar according to the timing time from the 0 coordinate of the time bar; and when a next respiratory signal is detected, the data processing module outputs a display signal such that the display module resets the progress pointer to the 0 coordinate.”
Gallagher discloses using sensors configured that after noticing issues related to respiration for predetermined time provide an alarm for issues including suffocation in the analogous art of diagnostics [see para 44… “The options of configurations of the circuitry to determine when an alarm needs to be activated are unlimited, but it can be configured to activate the alarm when the period between consecutive deflections of the protuberance is longer than a predetermined time (possibly caused by apnoea) or is too short (possibly caused by hyperventilation or suffocation).” in the analogous art of diagnostics [see para 1… “THIS INVENTION relates to the monitoring of conditions of the human body.”]
Gotmann discloses using a progress bar, which is understood to include a progress pointer (ie an element indicating how much the bar has progressed) to show respiration in the analogous art of surgery [see pg. 15 lines 1-8… “the displays 1128, 1130 can depict a representation of the patient's breathing. Exemplary display 1128 shows a waveform 1132 having an amplitude representing the respiration of a patient. Exemplary display 1130 shows a bar graph 1134 having a height representative of an inhalation/exhalation level of the patient on a scale of percentage of vital capacity (% VC). It is to be appreciated that although a waveform and bar graph are illustrated, other forms of patient breathing images can be used as well such as, for example, a graduated cylinder, a progress bar, an animated diaphragm, and the like.” and see pg. 1 lines 1-5… “The present application relates generally to a method and system for respiration-based guidance during interventional procedures.”]
Nomura discloses separating an alarm status into three different statuses: crisis, warning and non-alarm thereby providing an indication of the differences in priority in the analogous art of diagnostics [see claim 10… “the plurality of types of alarm statuses include a high priority (Crisis), a middle priority (Warning), a low priority (Advisory), and a non-alarm status” and para 6… “This invention provides a monitor enabling a healthcare worker to take a response appropriate for an emergency even in a case of a symptom in which a plurality of parameters showing a health state of a living body are relevant to each other”]. Additionally, Nomura discloses the alarm as being configured to reset to initial state [see para 76… “The control section 12 reads the alarm status as required, and the alarm status is used for a setup change or a reset to an initial state, which will be descried later.” ]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha to modify Huiku in view of Greenwald in view of Farha to include a predetermined timing sensor linked to Huiku in view of Greenwald in view of Farha’s respiration signal and timed to provide an alarm for the period of time it takes to suffocate similar to that disclosed Gallagher so that a medical professional can be notified of a life threating condition.
It would have been obvious to further modify Huiku in view of Greenwald in view of Farha in view of Gallagher to provide a progress bar that is displayed for respiration signals similarly to that disclosed by Gotman since Huiku in view of Greenwald in view of Farha in view of Gallagher is silent as to how the respiration signal is displayed and Gotman discloses displaying respiration in a progress bar is a known way to display respiration.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha in view of Gallagher in view of Gotman to include 3 statuses with one being a crisis priority and second being a warning priority related to suffocation similarly to that disclosed by Nomura so that a medical profession can properly prioritize this alarm with other possible alarms
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha in view of Gallagher in view of Nomura so that the progress bar resets to zero because there are only so many ways to reset and moving back to zero is one of those ways.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huiku in view of Greenwald in view of Farha as applied to claims 1-2, 4, 10-11, 13 above, and further in view of Heinonen et al (WO-2016109177 shows up as Haagbloom et al on references cited) hereafter known as Heinonen.

Huiku in view of Greenwald in view of Farha discloses the invention substantially as claimed including all the limitations of claims 1-2, 4.
wherein the consciousness parameter comprises a bispectral index and/or a minimum alveolar concentration [see para 46 of Huiku… “described there, the index describing the level of hypnosis may be the above-described Bispectral Index by Aspect Medical or the Entropy Index by Datex-Ohmeda” Please note hypnosis refers to consciousness], 
the pain parameter comprises a blood pressure change and/or a heart rate change [see para 51 of Huiku… “Such signals include a plethysmographic signal, such as a photoplethysmographic (PPG) signal, a blood pressure (BP) signal, an ECG signal, or a Laser Doppler flow signal in peripheral tissues.” Which discloses obtaining blood pressure and that heart rate with blood oxygen saturation is obtained through a PPG signal], and the muscle relaxation parameter comprises neuromuscular transmission [see  para 10 of Huiku…. “The level of the neuromuscular block may be measured by monitoring neuromuscular transmission (NMT)”], the blood pressure change being a change in a blood pressure relative to a blood pressure reference value, and the heart rate change being a change in a heart rate relative to a heart rate reference value [see para 50… “The control process then defines at least one displacement measure indicative of the displacement of the prevailing location from at least one predetermined reference point in the plot (step 34).”]; and
wherein the parameters of interest for the anesthetic maintenance phase further comprise the blood pressure and the heart rate, and the bispectral index, the minimum alveolar concentration, the neuromuscular transmission, the blood pressure and the heart rate which are respectively displayed in the form of trend graphs in the anesthetic state display area [see para 46 of Huiku… “described there, the index describing the level of hypnosis may be the above-described Bispectral Index by Aspect Medical or the Entropy Index by Datex-Ohmeda” see para 51 of Huiku… “Such signals include a plethysmographic signal, such as a photoplethysmographic (PPG) signal, a blood pressure (BP) signal, an ECG signal, or a Laser Doppler flow signal in peripheral tissues.” Which discloses obtaining blood pressure and that heart rate with blood oxygen saturation is obtained through a PPG signal and all of these terms combine to create a consciousness parameter which as discussed in claim 4 is graphed]
However, Huiku in view of Greenwald in view of Farha fails to disclose collecting and using the minimum alveolar concentration.
Heinonen discloses that minimum alveolar concentration provides information related to the depth of anesthesia in a patient providing key information as to if anesthesia is being properly distributed through a patients body [see para 40… “This concentration may be related to the MAC or "minimum alveolar concentration" of the patient which is an agent specific value that describes the depth of patient anesthesia The level of the MAC is typically: MAC=l, with 50% of the patients not responding to surgical stimulus and being e.g. 0.5*MAC or 0.7 MAC.”] in the analogous art of surgical anesthesia [see para 1… “The present disclosure relates to method and a system for controlling patient recovery from anesthesia with of an inhalation anesthesia agent”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha to collect and use minimum alveolar concentration similar to that of Heinonen as this provides additional information as to if the anesthesia is being properly delivered to the patient.


Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huiku in view of Greenwald in view of Farha as applied to claims 1-3 and 10-12 above, and further in view of Huang et al (US 20160174856) hereafter known as Huang.
Huiku in view of Greenwald in view of Farha discloses the invention substantially as claimed including all the limitations of claims 1-2. Additionally, Huiku in view of Greenwald in view of Farha discloses  a trend graph placing upper and lower limits (which are interpreted as pre-set values of parameters of interest) that are positioned parallel to the a time axis [see Fig. 11 and para 94… “the curve field shows an upper curve representing the values of the index of hypnosis and a lower curve representing the values of the index of nociception measured during a preceding time period of a certain length, such as 30 minutes.  The horizontal dashed lines in the curve field indicate the upper and lower limits of the permissible value range for both indices.”] 
However, Huiku in view of Greenwald in view of Farha fails to disclose “a baseline” and “a value of the baseline is capable of being an average value of a respective parameter of interest for a determined period of time before the beginning of the anesthetic phase”. Also Huiku in view of Greenwald in view of Farha fails to disclose “an event line representing an anesthetic induction phase start time is further displayed on the trend graph, the event line being perpendicular to the time axis”.
Huiku further describes that deviations from baselines are well established within the field of surgery to determine the clinical decisions made [see para 6… “Clinical decisions are often based on certain clinical rules, for instance triggered by a change of blood pressure to a 10 percent higher level than the patient baseline values, or the said decisions are assisted by an automated support system based on similar rules anesthetic induction phase”]
Huang discloses that averaging measured values derived from physiological senses increases the accuracy of these measured values in the analogous art of diagnostics [see para 48… “In some embodiments, the physiological detection system 1 further performs an auto exposure function according to the detection signal outputted by the image sensor 12, e.g. an average value of the PPG signals of one frame, so as to increase the detection accuracy.”] 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha to include a baseline for each parameter of interest positioned parallel to the time x axis similarly as  the reference of the parameter of interest to better discern how much a deviation occurs from the baseline from the graph since the deviation from the baseline is often the factor determining what steps will be decided during surgery. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha to include taking an average of physiological signals similar to that discussed by Huang so as to increase accuracy of these measurements.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Huiku in view of Greenwald in view of Farha in view of Huang to separate the sections by lines perpendicular to the time axis because as taught in the independent claims Huiku in view of Greenwald in view of Farha makes clear there is a clear distinction provided by the display for each 3 states and absent unpredictable results there are only a limited number of ways to separate different sections on a graph dependent on time and a perpendicular line is one of those limited ways.






Claims 9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huiku in view of Greenwald in view of Farha as applied to claims 1 and 10 above, and further in view of  Yudkovitch et al (US 20100169063) hereafter known as Yudkovitch.
Huiku in view of Greenwald in view of Farha discloses the invention substantially as claimed including all the limitations of claims 1 and 10.
Additionally, Huiku in view of Greenwald in view of Farha discloses an interactive system which includes icons that are clickable (ie manually triggered) [see Fig. 2 and para 53 of Farha… “Patient's position will be maintained at the correct point on the pathway at any zoom level.  Scrolling over or clicking on a group of patients will open further screens with more detailed patient information and medical history.” ] and the control of anesthetic delivery being automatically controlled [see para 44 of Huiku… “automatically controlled by a control unit in response”]
However, Huiku in view of Greenwald in view of Farha fails to disclose the recited icons in the anesthetic state display area as “representing at least two of the anesthetic induction phase, the anesthetic maintenance phase and the postoperative recovery phase” or “the request information for requesting display of the designated anesthetic phase is generated in such a way that a phase indication icon is manually triggered” or “the request information for requesting display of the designated anesthetic phase is generated in such a way that the signal collection module detects a distinctive operation or state for each phase” as recited by claims 9 and/or  19.
Yudkovitch discloses that during anesthetic treatment the order and combination of drugs provided is important and have to be properly given so that each specific phase properly occurs (ie introduction, maintenance and emergence)  [see para 18… “Additionally, the patient may receive the component anesthetic drugs in a particular order, creating different combinations at different times such as to properly take the patient through the three phases of anesthesia, namely, induction, maintenance, and emergence.  Additionally, the anesthesiologist may deliver to the patient 12 one or more drugs from each of the anesthesia components based upon the characteristics of the procedure, patient, or desired anesthesia.”] and that the process may be automated using computer programmed models [see para 13… “Alternatively, the IV drug delivery system 14 may be a manual or automated syringe IV drug delivery system, such as is commonly found in operating room settings.  The drug interaction computer 22 may be a specific use computer programmed to model drug interactions, or may be a general use computer programmed with computer readable code such as to enable the general use computer to specifically perform the functions of modeling drug interactions.”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha to include a requirement for the process to be automated until moving to another phase and which is then manually triggered and that the signal collection module detects a distinctive operation or state for each phase because each phase needs to occur properly as taught by Yudkovitch requiring each step to be properly performed before moving forward.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha in view of Yudokovich to have a manual trigger that is in the form of clicking an icon because as discussed earlier Huiku in view of Greenwald in view of Farha employees a control system that uses an interface that includes icons and clicking making the ways of manually triggering the entire system limited.






Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huiku in view of Greenwald in view of  Farha as applied to claims 10-11 and 13 above, and further in view of Zuckerman-Stark in view of Gallagher in view of Gotman.
Huiku in view of Greenwald in view of  Farha discloses the invention substantially as claimed including all the limitations of claims 10-11 and 13 and wherein the parameters of interest for the anesthetic induction phase further include a body temperature and a bispectral index [see para 46 of Huiku… “described there, the index describing the level of hypnosis may be the above-described Bispectral Index by Aspect Medical or the Entropy Index by Datex-Ohmeda”] and the heart rate, the blood oxygen saturation, the blood pressure [see para 51 of Huiku… “Such signals include a plethysmographic signal, such as a photoplethysmographic (PPG) signal, a blood pressure (BP) signal, an ECG signal, or a Laser Doppler flow signal in peripheral tissues.” Which discloses obtaining blood pressure and that heart rate with blood oxygen saturation is obtained through a PPG signal] and the bispectral index are respectively displayed in the form of trend graphs in the anesthetic state display area [see rejection to claim 4 which discloses how the consciousness parameter is displayed as claimed… since the bispectral index provides the information for the consciousness parameter, this data is displayed as claimed].
Additionally, Huiku in view of Greenwald in view of Farha discloses recording/ monitoring respiration signals [see para 88 of Huiku… “a respiration signal and an ECG signal for determining the index of nociception.”].
However, Huiku in view of Greenwald in view of Farha fails to mention monitoring of body temperature and displaying body temperature as claimed as recited by claim 14. Also Huiku fails to disclose “marking at least a warning zone and a danger zone on the time bar in a time progress direction, the warning zone representing a period of time for which the patient is allowed to suffocate, the length of time of the warning zone being set according to a type of the patient, and the danger zone representing a period of suffocation time for which the patient may be in danger” or “acquiring a respiratory signal of the patient, starting timing when the respiratory signal is detected, moving a progress pointer along the time bar according to the timing time from the 0 coordinate of the time bar, and resetting the progress pointer to the 0 coordinate when a next respiratory signal is detected” as both recited by claim 15. Finally, fails to disclose “a breathing alarm is masked or a breathing alarm threshold is altered such that the breathing alarm threshold is greater than or equal to a maximum time value of the warning zone, when the patient suffocation time is detected” as recited by claim 16.
Zuckermann-Stark discloses that body temperature is well-known in the field of diagnostics to provide information on the amount of pain a person feels and that the combination of multiple physiological parameters improves of accuracy of the amount of pain felt [see Col. 2 lines 25-30… “the independent use of a physiological signals such as skin conductance, EEG, ECG, PPG, temperature etc., to determine the DOA or pain level. However, medical studies have shown that a usage of combination of parameters from different physiological signals significantly improved the pain and no-pain classification performance achieved compared with discrimination using any single signal alone”].
Gallagher discloses using sensors configured that after noticing issues related to respiration for predetermined time provide an alarm for issues including suffocation in the analogous art of diagnostics [see para 44… “The options of configurations of the circuitry to determine when an alarm needs to be activated are unlimited, but it can be configured to activate the alarm when the period between consecutive deflections of the protuberance is longer than a predetermined time (possibly caused by apnoea) or is too short (possibly caused by hyperventilation or suffocation).” in the analogous art of diagnostics [see para 1… “THIS INVENTION relates to the monitoring of conditions of the human body.”]
Gotman discloses using a progress bar, which is understood to include a progress pointer (ie an element indicating how much the bar has progressed) to show respiration in the analogous art of surgery [see pg. 15 lines 1-8… “the displays 1128, 1130 can depict a representation of the patient's breathing. Exemplary display 1128 shows a waveform 1132 having an amplitude representing the respiration of a patient. Exemplary display 1130 shows a bar graph 1134 having a height representative of an inhalation/exhalation level of the patient on a scale of percentage of vital capacity (% VC). It is to be appreciated that although a waveform and bar graph are illustrated, other forms of patient breathing images can be used as well such as, for example, a graduated cylinder, a progress bar, an animated diaphragm, and the like.” and see pg. 1 lines 1-5… “The present application relates generally to a method and system for respiration-based guidance during interventional procedures.”]
Nomura discloses separating an alarm status into three different statuses: crisis, warning and non-alarm thereby providing an indication of the differences in priority in the analogous art of diagnostics [see claim 10… “the plurality of types of alarm statuses include a high priority (Crisis), a middle priority (Warning), a low priority (Advisory), and a non-alarm status” and para 6… “This invention provides a monitor enabling a healthcare worker to take a response appropriate for an emergency even in a case of a symptom in which a plurality of parameters showing a health state of a living body are relevant to each other”]. Additionally, Nomura discloses the alarm as being configured to reset to initial state [see para 76… “The control section 12 reads the alarm status as required, and the alarm status is used for a setup change or a reset to an initial state, which will be descried later.”] and customizing these alarms to a specific individual [see para 27… “By means of the configuration, it is possible to set alarm statuses appropriate for an individual difference of the living body that is a monitoring target.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha by measuring temperature and including the addition of measuring temperature and using the value to help determine pain condition because as taught by Zuckermann-Stark including additional parameters will improve the accuracy of this pain value.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha in view of Zucerkmann-Stark to modify Huiku in view of Greenwald in view of Farha to include a predetermined timing sensor linked to Huiku in view of Greenwald in view of Farha’s respiration signal and timed to provide an alarm for the period of time it takes to suffocate similar to that disclosed Gallagher so that a medical professional can be notified.
It would have been obvious to further provide a progress bar that is displayed for respiration signals similarly to that disclosed by Gotmann since Huiku in view of Greenwald in view of Farha in view of Zucerkmann-Stark in view of Gallagher is silent as to how the respiration signal is displayed and Gotmann discloses displaying respiration in a progress bar is a known way to display respiration.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha in view of Zucerkmann-Stark in view of Gallagher in view of Gotmann to include 3 statuses with one being a crisis priority and second being a warning priority related to suffocation with the priority warning be equal to a maximum time value similarly to that disclosed by Nomura so that a medical profession can properly prioritize this alarm with other possible alarms. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Huiku in view of Greenwald in view of Farha in view of Gallagher in view of Nomura so that the progress bar resets to zero because there are only so many ways to reset and moving back to zero is one of those ways. Additionally, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792